DETAILED OFFICE ACTION


Applicant’s amendment filed on 14 March 2022 is acknowledged and entered.  Following the amendment, claims 10, 11, 18 and 19 are canceled, and claims 1, 4 and 12 are amended.   
Currently, claims 1-9, 12-17 and 20-22 are pending, and claims 1, 2, 4, 5, 7-9 and 17 are under consideration. Claims 3, 6, 12-16 and 20-22 remain withdrawn from further consideration as being drawn to a non-elected invention/species.  
Note, the status identifier of claim 17 indicates “Currently Amended”, which is improper because there is no amendment for the claim.  

Withdrawal of Objections and Rejections:
All objections and rejections of claims 10 and 11 are moot as the applicant has canceled the claims.
The lack of adequate written description rejection of claims 1, 2, 4, 5, 7-9 and 17 under 35 U.S.C. 112, first paragraph is withdrawn in view of applicant’s amendment and argument.
The provisional obviousness-type double patenting rejection of claims 1 and 7-9 as being unpatentable over claims 30, 37, 40, 43 and 46 of copending Application No. 15/508,441 is withdrawn in view of applicant’s argument.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 2/1/2022 is acknowledged and has been considered.  A signed copy is attached hereto.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 17 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, for the reasons of record set forth in the last Office Action mailed on 9/14/2021, at page 5.
Applicants argument filed on 14 March 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 6-7 of the response, the applicant argues that a skilled person would understand that the present invention can be useful for treatment of patients that present with a high level of C-reactive protein, and would understand in view of the present application that a patient, having begun treatment with an anti-IL-17 antibody, is likely to experience a significant decrease in C-reactive protein level, accordingly, a skilled person would understand that present claim 17 is directed to a method of treating a patient having an inflammatory arthritis that is indicated (diagnosed) by a level of C-reactive protein (CRP) > 10 mg/L, as measured by hsCRP, but that such patient may not have such a level subsequent to initiation of treatment. 
This argument is not persuasive because it is still unclear; “indicated” and “diagnosed” are not the same; and the diagnosis of inflammatory arthritis or spondyloarthropathies do not depend on an elevated CRP level as such is non-specific indicator for inflammation in many different inflammatory diseases/disorders.  Thus, an elevated CRP level is more like a sign accompanying the arthritis.  According to applicants explanation and in view of the specification, the following is suggested: “wherein the patient has a level of C-reactive protein (CRP)> 10 mg/L” (prior to the treatment), if intended. 
  
Rejections Over Prior Art:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 2, 4, 5, 7-9 and 17 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Padova et al. (WO 2006/013107, 2/9/2006, provided by applicants) or Di Padova et al. (US 8,119,131 (2/21/2012) (provided by applicants), claiming priority to US7,807,155, which application is a national stage entry of WO 2006/013107), and in view of Clinical Trail NCT01107457 (4/20/2010), for the reasons of record set forth in the last Office Action mailed on 9/14/2021, at pages 8-10.
Applicants argument filed on 14 March 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 7 of the response, the applicant argues that at the time the present application was filed, it was unknown whether a subcutaneous dosage regimen of an anti-IL-17 antibody could be effective in the treatment of a spondyloarthropathy, and neither cited references overcome this deficiency in the prior art; for example, the '457 clinical trial report is directed to treatment of psoriasis, a different disease; and that at the time the present application was filed, the '457 trial did not have any publicly available results. 
This argument is not persuasive because whether a subcutaneous dosage regimen of an anti-IL-17 antibody could be effective in the treatment of a spondyloarthropathy, or the '457 trial did not have any publicly available results is irrelevant as efficacy is not a requirement for prior art enablement (see MPEP 2121 III.).  Further, psoriasis is not a different disease, and psoriasis and psoriatic arthritis (PsA) are related because psoriatic arthritis often develops alongside psoriasis even though not all psoriasis patients develop PsA; and both are often treated with the same agents.  Such is also indicated in NCT01107457: as discussed in the last Office Action, NCT01107457 teaches “Secondary Outcome Measures”, which includes change from baseline in pain visual analog scale (VAS) at week 12, wherein the pain VAS is Clin Exp Rheumatol. Jan-Feb 2006; 24 (Suppl 40): S72-8) teaches that psoriasis is a chronic recurrent disease of variable severity and is associated with an inflammatory sero-nega-tive arthritis, “psoriatic arthritis”, in approximately 15% of patients (page S72, middle column, last paragraph, for example); and that both psoriasis and PsA can be treated with agents such as methotrexate and anti-TNFα agents (pages S75-76, for example).  

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5 and 7-9 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 8,119,131, in view of Clinical Trail .

Claims 1, 2, 4, 5 and 7-9 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,765,140, in view of Clinical Trail NCT01107457 (4/20/2010), for the reasons of record set forth in the last Office Action mailed on 9/14/2021, at page 11.

Applicants argument filed on 14 March 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 8 of the response, the applicant argues that again, the '457 clinical trial report is directed to treatment of a different disease and contains no results; and that the specific dosage regimens recited in the present claims are nowhere taught in the '131 or '140 patents, much less claimed.  
This argument is not persuasive for the reasons of record and above (under “Rejections Over Prior Art”).  

Claims 1, 8 and 9 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,717,791.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons of record set forth in the last Office Action mailed on 9/14/2021, at page 12.

Claims 1 and 7-9 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,583,190.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons of record set forth in the last Office Action mailed on 9/14/2021, at page 12.   

Claims 1 and 7-9 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 16/720,351 (reference application); over claims 1, 3-6 and 8-10 of copending Application No. 17/127,738 (reference application); and over claims 1-18 of copending Application No. 17/165,724 (reference application).  Although the claims at issue are not identical, they are not patentably 

Applicants argument filed on 14 March 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 8 of the response, the applicant repeat earlier argument: psoriatic arthritis and psoriasis are different diseases; and although the cited references clearly disclose effective treatment of psoriasis, it does not disclose any treatment of the symptoms of psoriatic arthritis, such as joint pain. 
This argument is not persuasive for the reasons of record and above (under “Rejections Over Prior Art”).  Once again, efficacy is not a requirement for prior art enablement.

Claims 1 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,363,307.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons of record set forth in the last Office Action mailed on 9/14/2021, at page 11.   
Applicant indicates, on page 9 of the response, that applicant will timely file a terminal disclaimer when allowable subject matter is otherwise indicated.  As such, the rejection is maintained.  

Conclusion:
No claim is allowed.


Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
3/26/22